 FIRESTONE TIRE & RUBBER COThe Firestone Tire & Rubber CompanyandLocalUnion No.7,United Rubber Cork,Linoleum andPlasticWorkers of America,AFL-CIO,'Petition-er.Case 8-UC-47August 24, 1970DECISION AND ORDERUpon a petition of Local 7 for clarification ofunit duly filed on January 14, 1970, under Section9(b) of the National Labor Relations Act, as amended,a hearing was held before Hearing Officer CharlesZ.Adamson. All parites appeared at the hearingand were given full opportunity to participate therein.On February 26, 1970, the Regional Director forRegion 8 transferred the case to the National LaborRelations Board. Thereafter, briefs were timely filedby the Petitioner and the Employer.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner, a labor organization within themeaning of the Act, is currently recognized bargainingrepresentative of employees of the Employer in twoseparate bargaining units at the latter's Akron, Ohio,plant. In this proceeding Petitioner seeks the Board'sconsolidation of these two bargaining units. TheEmployer opposes the requested consolidation andhasmoved that the petition be dismissed. For thereasons hereinafter set forth, we shall grant the motionto dismiss.3.The relevant facts are as follows: The Akronplant is one of 11 plants at which the Employerproduces finished rubber tires.' Production and main-tenance employees at all 11 plants are representedby the Petitioner's International as well as by separatelocal affiliates at each of the plants. For a numberof years the Employer and the International haveexecuted a master contract for all 11 plants. Themaster contract was supplemented by local agreementsnegotiated with the local representative at each plantinvolved. The agreement in effect on the filing dateHerein calledLocal 7 or thePetitionerThe other 10 plants are located at Los Angeles, California, Memphis,Tennessee,Bloomington,Illinois,Decatur, Illinois;Des Moines, Iowa,FallRiver,Massachusetts,New Castle,Indiana,Noblesville,Indiana;Pottstown,Pennsylvania;and Salinas,California63of this petition bore an expirationdate of April 20,1970.Petitioner is the local union which has for sometime represented the approximately 4,285 employeesin the uncertified production and maintenance unitatAkron. That unit, as defined in the Petitioner'scontractwith the Employer, expressly excludes,among others, employees classified as firemen. TheAkron firemen remained unrepresented until aboutApril 29, 1969,' when, following a Board electionheld pursuant to an agreement for consent electionexecuted in Case 8-RC-7741, the Regional Directorfor Region 8 certified Petitioner as the representativeof a unit confined to the firemen. The firemen unitcontains approximately 20 employees. In negotiationsconducted after the issuance of the Board's certifica-tion,Petitioner requested that the firemen be addedto the uncertified production and maintenance unitand be covered by the then existing plant contract.The Employer refused.Thereafter, on January 14, 1970, Petitioner filedthe instant clarification proceeding in which it seeksa Board unit determination that would add the firemenin the certified unit to the production and maintenanceemployees in the uncertified unit, either without orafter a preliminary Board-conducted election amongthe firemen to determine their unit preference. Inmaking this request, Petitioner does not assert thatthere has been any relevant change in circumstancesaffecting the firemen since the consent election agree-ment.Nor does it contend that the unit lines asnow drawn define inappropriate units. Rather, itappears to be Petitioner's claim that the merger ofthe two existing units would form a more appropriateunit.'For present purposes, we need not determine'Employees classified as firemen are employed at two other of theI1plants covered by the master agreement, namely, at Los Angeles,California, and at Memphis, Tennessee At Los Angeles, the plant firemenare included in the production and maintenance unit and are coveredby the supplemental agreement between the Employer and the localunion at that plant At Memphis, the firemen are separately representedby the United Plant Guards At the remaining plants covered by themaster agreement,the fire-fighting and fire-prevention functions compara-ble to those of the firemen here involved are assigned to employeeswho are classified as guards and who concededly have guard statusunder the Act All these guards are unrepresented'In support of its merger request, Petitioner points to cases in whichthe Board has included in a plantwide production and maintenanceunit firemenperforming functions similar to those of the firemen hereinvolved SeeMagma Copper Co.,115 NLRB 1, 3;Wilson & Co.,101NLRB 1755, 1756 In each of these cases the Board's unitdeterminationwas made in the context of an RC proceeding involving an initial requestfor a plantwide unitWe note,however, that where, as here, the partiesthemselves have voluntarily established a production and maintenanceunit excluding certain fringe classifications which the Board would ordinari-ly have included in a plantwide unit and, after a history of bargainingin the plantwide unit, the parties request the Board to find appropriatea separate unit of the fringe employees,the Board has granted thatrequestSee, eg ,Swift & Co.,131 NLRB 143185 NLRB No. 11 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemerits of that claim, as we would dismiss thispetition in any event for the reasons that follow.Chairman Miller, without reaching other questionsthatmay be present, would dismiss the petition onthe ground of untimeliness. The Union filed its petitionherein less than a year after the Board had certifieditas the representative of the Employer's Akronfiremen and without, so far as appears, having firstmade a genuine effort to negotiate a separate collective-bargainingcontract covering the employee unit forwhich it was certified. The principle is now deeplyrooted in our law that "a bargaining relationshiponce rightfully established must be permitted to existand function for a reasonable period in which itcan be given a fair chance to succeed."Frank Bros.v.N.L.R.B.,321 U.S. 702, 725. The Board has longrecognized that consideration of claims questioningthe continued viability of a Board certification withina year after issuance not only does violence to thatprinciple but also disrupts the orderly and stablelabor relations that a certification is designed to pro-mote.Accordingly, the Board has established andconsistently applied a rule requiring the dismissalof any representation petition filed during the certifica-tion year. SeeCentr-O-Cast & Engineering Co.,100NLRB 1507. It is true that the petition in this casedoes not concern the representative status of thecertified Union, but only the unit in which bargainingis to be conducted. But, in the opinion of ChairmanMiller, the Board action sought by this clarificationpetitionwould be no less disruptive of the orderlyand stable labor relations envisioned by a certificationthan would the action sought by a representationpetition.'This petition should, therefore, at a mini-mum, be governed by the same principles and besubject to the same rules with regard to timely filing.He would therefore dismiss the petition herein ashaving been untimely filed.'Members Fanning and Jenkins agree with ChairmanMiller's application of the Board'sCentr-O-Castruleto this petition. They would, however, also rest dis-missal on other grounds. They adhere to the view,reflected in their opinions inLibbey-Owens Ford GlassCo.,169NLRB No. 2, andP.P.G Industries, Inc.,180 NLRB No. 85,' that, absent a question concerningrepresentation or a clear showing that as a resultof changed conditions the employees composing exist-ing units have become so merged into asingleoverallunit asto make their continued maintenance in sepa-rate units inappropriate, the merger of established'CfNLR B v Prudential Insurance Co,154 F 2d 385 (CA 6)Nothing in the opinion of Chairman Miller is to be taken as intimatingany view on his part as to whether a unit issue of the kind soughtto be presented in this case may, or may not, be determined in aclarification proceeding'Both decisions predate the incumbency of Chairman Millerunits is a matter which, under the statutory scheme,is to be left for voluntary bargaining by the parties.In the instant case there is no claim-let alone anyshowing-of changed conditions and no question con-cerning representation is involved. Further, MembersFanning and Jenkins note that a Board certificationprovides certain important protections to an employer8(aswell as to a union) so long as he continuesto recognize the certified union and to bargain withinthe unit certified and that these protections woulddisappear if the firemen's unit was dissolved by theBoard's inclusion of the firemen in the productionand maintenance unit as requested by Petitioner. Theynote that, in a somewhat comparable situation inwhich an employer requested the inclusion of theemployees composinga smallcertified unit in a broad-er unit, the Board declined to grant the request unlessthe certified union expressly waived its rights underthe certification.' They do not believe the Employershould be compelled to give up the statutory protec-tionsitisafforded under the certification simplybecause the Union prefers to bargain in a unit otherthan that certified-especially since the unit involvedhad been agreed to by the parties, with Board approval,as a basisfor certification.Members Fanning and Jenkins also note that asthe election resulting in the Petitioner's certificationwas held in a separate unit confined to firemen,there exists the possibility that the firemen mightnot have voted for Petitioner had they been advisedthat this would or might result in their being sub-merged in the much larger production and mainte-nance unit in which they would have but a smallminority voice. Although the doubt as to their desireswould be resolved by the conduct of the kind ofnonrepresentational election the Board conducted inLibbey-Owens-Ford, supra,they believe, for the reasonsthey stated in that case, that the Board is withoutauthority to conduct that kind of an election.ORDERThe Board orders that the petitionfiledhereinbe, and the same ishereby,dismissed.MEMBERSMCCULLOCHAND BROWN,dissenting:"As noted byour colleagues,the Petitioner urgesin support of its petition that the inclusion of theSee Sec 8(b)(4)(ii)(C) and 8(b)(4)(ii)(D) of the ActSeePrudential InsuranceCo,50 NLRB689, 694, and 53 NLRB775, 776 Thesetwo citations are to the representation proceedingsunderlying the Board determinations which came before the Court inthe context of an 8(a)(5) case inNL R B v Prudential Insurance Co,supra,fn 510Member Brown would grant this unit clarification petition withouta self-determination election among the employees now in the firemen'sunitHowever,as he does not have majority support for that positionhe joins in the d:ssent of Member McCulloch FIRESTONE TIRE & RUBBER COAkron plant's firemen in that plant's much largerunit of production and maintenance employees wouldresult in amore appropriate unit. This contentionfinds support in the record and in applicable Boardlaw. The facts presented leave little doubt that thefiremen share a sufficient community of interests withother plant employees to justify their inclusion inthe broader unit. A unit confined to firemen of thekind here involved will not be found inappropriateif established with the consent of the parties. Butthe Board has customarily held in cases where thisemployee category has been in dispute that suchfiremenmust begrouped with production and mainte-nance employees for purposes of collective bargain-ing."As the unit the Petitioner requests is plainlyappropriate under Board standards, we believe thatstatutory policy, as reflected in part by Section 9(b)of the Act,12 would best be served by allowing theemployees now in the 20-man firemen's unit, shouldthey so desire, to become part of the productionand maintenance unit at the Akron plant. Accordingly,we would not dismiss the petition in this case, butwould direct an election among the employees nowin the firemen's unit to determine whether they wishto be represented for purposes of collectivebargainingas part of the plantwide unit of production and mainte-nance employees. If the firemen so elect, we wouldclarify the unit accordingly. See,Libbey-Owens-FordGlass Co.,169 NLRB No. 2."The Board's majority holding does not pass onthe present appropriateness of the Petitioner's request-ed unit merger. Instead, applying theCentr-O-Cast" SeeMagma Copper Co,115 NLRB 1,Wilson &Co, 101 NLRB1755, 1756" Sec 9(b)mandates the Board in deciding unit issues to do sowith a view toward assuring employees"the fullest freedom in exercisingtheir rights under the Act "" The citedcase rejects the position of Members Fanning and Jenkinsin the instant case that, in the absence of a question concerning representa-tion, the Board has no statutory authority to merge previously establishedseparate units or to conduct an election to determine employee desiresin that regard See, alsoMcCulloch v Libbey-Owens-Ford Glass Co,403 F 2d 916 (C A D C)We are not impressed by the argument made by Members Fanningand Jenkins- one not presented by the Employer- that the clarificationrequest if grantedwould, by dissolving the firemen's unit, withdrawfrom the Employer protections now available to it under Sec 8(b) (4)(ii)(C)and (D) of the Act We suggest that our colleagues may be in erroras to 8(b)(4)(ii)(D)since,under its literal terms,the protections ofthat section would appear to be as much applicable under a Boardclarification"order"adding the firemen to the production and maintenanceunit as under the present certificationWe note, too,that protectionssubstantially as extensive as those provided by Sec 8(b)(4)(u)(C) areavailable to employers under Sec 8(b)(7) Unlike our colleagues, wecannot ignore the fact that the employees also have statutory interestsand that Congress in Sec 9(b) of the Act emphasized the primacythat must be given to the interest of employees in the Board's determinationof units The loss of employer protections, such as they are, to whichour colleagues advert-and for which the Employer's need is at bestremote and conjectural-does not, in our opinion, transcend in statutoryimportance the employee rights and interests that are involved65rule, the majoritydismissesthisunitclarification peti-tion on the ground that it was filed less than ayear after the Petitioner was certified as the representa-tive for the firemen'sunit.TheCentr-O-Castruleis limited in its stated application to representationpetitions (RM, RD, and RC) filed during a certifica-tion year which challenge the majority status of anincumbent certified representative; it has never hereto-fore, as far as we know, been applied to unit clarifica-tion petitions. The administrative bar announced inCentr-O-Castonthe processing of untimely filed repre-sentation petitions was designed to support the long-recognized principle that a statutory bargaining agentmust be left free of challenge to its majority statusfor a year after it is certified.We are unable toconcur in the position of the majority that the unitclarification petition in this case should "be governedby the same principles and be subject to the samerules with respect to timely filing."We regard as patently overdrawn the view expressedby the majority, that "the Board action sought bythis petition would be no less disruptive of orderlyand stable labor relations envisioned by a certificationthan would the action sought by a representationpetition."A representation petition challenging anincumbentunion'smajority is clearly at war withcertification's protective purpose, since it is aimedat the complete destruction of an established bargain-ing relationship. In contrast, the action which Petition-er seeks here looks toward the continuation of thecollective-bargaining relationship that presently existsbetween the Petitioner and the Employer with respectto both units at the Akron plant for which it isnow the recognized employee representative. All thatthe Petitioner asks the Board to do is to combinethe two employee groups, for purposes of future collec-tive bargaining, into asingle and,under Board stand-ards, a more appropriate unit. Far from being destruc-tive of orderly and stable labor relations, the actionsought by the Petitioner should, more likely thannot, enhance the functioning of collective bargainingby providing a more appropriate unit baseand elimi-nating a present cause of dissension.Moreover, if the majority is laying down a newrule that theCentr-O-Castprinciple shall apply tounit clarification petitions generally,we believe itwould be unnecessarily tying the Board's hands anddenying to employers and unions access to the Board'sprocesses to resolveunit-scope disputes at the verytime such resolution could be most usefulin removingobstacles to the institution of a stablebargainingrelationship.If,aswe believe, the Board could have effectedthe unit merger even within the certification year, 66DECISIONSOF NATIONALthe issue of timely filing becomes irrelevant. But,even if we agreed that the relief requested was ofa kind the Board should withhold during the initialyear of certification,we still would not subject thispetition to theCentr-O-Cast untimelyfiling rule. Thereisgood reason for applying a strict rule against theprocessing of representation petitions filed during acertification year.The very act of filing calls intodoubt the continuing majority status of the incumbentand thus tends to have an intrusive and disturbingeffecton bargaining during the remainder of thecertification year.That reason is not present in thecase of a unit clarification petition.Nor has theBoard heretofore announced any administrative-barruleswith respect to this kind of petition as it hasLABOR RELATIONS BOARDwith respect to representation petitions. The Boardis empowered to regulate its own certifications evenduring the initial year,and parties to a collective-bargaining relationship have a legitimate right andinterest in having access to Board processes for thatpurpose.In the instant case, the petition was acceptedby the Regional Director,processed through hearing,and is now before us on a full record for decision.As more than a year from the date of certificationhas now elapsed,and as the relief sought by thepetition can now be granted, we do not believe thatstatutory policy is served by subjecting this petitionto theCentr-O-Castuntimelyfiling rule.For the reasons stated above,we note our dissentto the dismissal of the petition.